DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered, but they are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-13, 23, 24, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoyne et al. (US Pat. No. 6,264,700; hereinafter Kilcoyne) in view of Demarais et al. (US Pat. No. 7,753,870; hereinafter Demarais).
Kilcoyne teaches the following regarding claim 1: a heart valve system comprising: a radially self-expandable tubular body (40) (col. 8, lines 62-67) having an inflow end (upper end portion of element 40, as shown in Fig. 3) and an outflow end (lower end portion of element 40, as shown in Fig. 3); a valve (20) coupled to the tubular body (Fig. 2), the valve including a plurality of valve leaflets (36) (col. 6, lines 60-63); and a tubular fabric (18) (col. 4, lines 33-42) disposed on an outer surface of the tubular body (Figs. 2-3), the fabric having an inflow end (22) and an outflow end (24) at which the fabric terminates (Figs. 2-3); wherein: the outflow end of 
Regarding claims 1, 24, 31, and 32, Kilcoyne teaches the limitations of the claimed invention, as described above. However, the cited embodiment of Kilcoyne does not show the tubular body including a groove that extends at least partially around a circumference of the tubular body and is formed as an indentation in the tubular body such that an outflow end side of the groove extends radially outward so as have a larger diameter than a diameter of a deepest part of the groove. Demarais teaches a gastroesophageal prosthesis having a tubular body including a groove (at the central portion of element 270) that extends at least partially around a circumference of the tubular body and is formed as an indentation in the tubular body such that an outflow end side of the groove extends radially outward so as have a larger diameter than a diameter of a deepest part of the groove (Figs. 25-29; col. 12, lines 31-col. 13, lines 16), for the purpose of providing the implant with the desired shape needed to properly fit the implantation site. The groove is positioned at a middle portion of the tubular body and would be spaced away from a valve located at the distal end of the tubular body (Figs. 25, 27). The size and shape of the groove would be fully capable of holding a portion of native valve leaflets and/or chords (Figs. 25, 27). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of Kilcoyne, according to the teachings of Demarais, in order to ensure that the device will properly fit the implantation site.
Please note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Kilcoyne teaches the following regarding claim 4: the system according to claim 1, wherein the fabric is directly connected to the tubular body at the outflow end of the tubular body without an intermediate element therebetween (Fig. 2).  
Kilcoyne teaches the following regarding claim 6: the system according to claim 4, wherein the connection between the fabric and the tubular body is located closer to the inflow end of the tubular body than the connection between the fabric and the outer circumferential edge of the valve (Fig. 2).  
Kilcoyne teaches the following regarding claim 7: the system according to claim 1, wherein the fabric does not wrap around the outflow end of the tubular body (Fig. 2, where element 18 does not wrap around and enclose the outflow end of element 40).  
Kilcoyne teaches the following regarding claim 8: the system according to claim 1, wherein: the tubular body includes a circumferential portion (upper, tubular body of element 40) and one or more retaining components (struts of element 40), and the fabric surrounds a complete outer surface of the circumferential portion of the tubular body (Figs. 2-3).  
Kilcoyne teaches the following regarding claim 9: the system according to claim 8, wherein the outer circumferential edge of the valve is disposed distally of the circumferential portion of the tubular body in an outflow direction (Fig. 2).  

Kilcoyne teaches the following regarding claim 11: the system according to claim 1, further including a trapping member (col. 4, lines 16-32) configured to form at least a partial loop encircling the tubular body (e.g., hooks, staples, clips, etc.) to trap portions of native valve leaflets and/or chords (col. 4, lines 16-32). In the instant case, the trapping member of Kilcoyne, would be fully capable of being expanded against portions of native valve leaflets and/chords, thus holding or trapping them.
Kilcoyne teaches the following regarding claim 12: the system according to claim 1, wherein the tubular body and the fabric are configured to assume an expanded configuration and a contracted configuration (col. 5, lines 12-31; col. 8, lines 62-67).  
Kilcoyne teaches the following regarding claim 13: the system according to claim 1, wherein the valve leaflets extend distally of the outflow end of the tubular body in an outflow direction (Fig. 2).  
Kilcoyne teaches the following regarding claim 23: the heart valve system according to claim 1, wherein the connection between the fabric and the valve forms a distal-most connection of the system (Fig. 2).  
Kilcoyne teaches the following regarding claim 24: a heart valve system comprising: a radially self-expandable tubular body (40) (col. 8, lines 62-67) having a proximal, inflow end (upper portion of element 40, as shown in Fig. 3) and a distal, outflow end (lower portion of element 40, as shown in Fig. 3); a valve (20) coupled to the tubular body (Fig. 2), the valve including a plurality of valve leaflets (36) (col. 6, lines 60-63); and a tubular fabric (18) disposed 
Regarding claims 29 and 30, Kilcoyne teaches the limitations of the claimed invention, as described above. However, the cited embodiment of Kilcoyne does not recite the inflow end of the tubular body flaring radially outward so as to have a larger diameter than a remainder of the tubular body. An alternate embodiment of Kilcoyne, shown in Figs. 6 and 7, has a tubular body flaring radially outward so as to have a larger diameter than a remainder of the tubular body (col. 9, lines 36-col. 19, lines 24), for the purpose of providing the implant with the desired shape needed to properly fit the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of Kilcoyne, in order to ensure that the device will properly fit the implantation site.

Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoyne in view of Demarais, further in view of Sandstrom et al. (US Pub. No. 2016/0151153; hereinafter Sandstrom).
Regarding claim 5, Kilcoyne recites that its fabric is connected to the circumferential edge of the valve with sutures (col. 5, lines 32-col. 6, lines 12).  However, Kilcoyne and Demarais do not explicitly recite that the fabric is connected with the tubular body by sutures.  Sandstrom teaches a prosthetic valve where the fabric (102) is connected with the tubular body 
Regarding claim 22, Kilcoyne recites that its fabric covers the length of the tubular body (Fig. 2); however, Kilcoyne and Demarais do not explicitly recite that the tubular body comprises a plurality of arched beams continuously formed along a circumference of the outflow end.  Sandstrom teaches a prosthetic valve where the tubular body (110) comprises a plurality of arched beams (struts of element 110) continuously formed along a circumference of the outflow end (Fig. 1; paras. 0033-0036), for the purpose of providing the tubular body with structural flexibility and characteristics needed to properly suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Kilcoyne, according to the teachings of Sandstrom, in order to provide the tubular body with structural flexibility and characteristics needed to properly suit its implantation site.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoyne in view of Demarais, further in view of Kagan et al. (US Pat. No. 7,220,284; hereinafter Kagan).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774